UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
KABIL DJENASEVIC,
                                                                  MEMORANDUM & ORDER
                                    Petitioner,
                                                                  17-CV-6366 (MKB)
                           v.

PEOPLE OF THE STATE OF NEW YORK,

                                    Respondent.
---------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         Petitioner Kabil Djenasevic,1 proceeding pro se and currently incarcerated at a federal

facility, brings the above-captioned petition for habeas corpus pursuant to 28 U.S.C. § 2254,

asserting that he is being held in custody pursuant to judgments of a state court in violation of his

federal constitutional rights. (Pet. for Writ of Habeas Corpus (“Pet.”), Docket Entry No. 1.)

Petitioner’s claims arise out of his convictions in the New York State Supreme Court, Kings

County in 1991 and 1994. (Id. at 1, 18, 62.)2 The Court grants Petitioner’s motion to proceed in

forma pauperis (“IFP”) for the purpose of this Memorandum and Order. Pursuant to Rule 4 of

the Rules Governing Section 2254 Cases, the Court has conducted an initial consideration of this

petition and, for the reason set forth below, the Court denies the petition.




         1
          Petitioner is also known as Anton Genase, Kabil Genase, and Kabil Kraja. See United
States v. Djenasevic, 248 F. App’x 135 (11th Cir. 2007).
         2
         Petitioner attaches multiple documents to the petition, including copies of his post-
conviction relief motions in state court. (Pet. 35–84.) Because the attachments are not labeled or
consecutively paginated, the Court refers to the page numbers assigned by the Electronic Case
Filing System (“ECF”).
   I.   Background

        On June 6, 1991, Petitioner was convicted of criminal possession of a controlled

substance in the third degree and criminal possession of a weapon in the third degree (the “1991

Conviction”). (Pet. 10.) Petitioner was sentenced to a term of imprisonment of on-and-a-half

years to four years. (Id. at 1.) On August 16, 1993, the Appellate Division, Second Department

affirmed the conviction and sentence. People v. Kraja, 602 N.Y.S.2d 42 (App. Div. 1993). On

October 26, 1993, the New York Court of Appeals denied leave to appeal. People v. Kraja, 624

N.E.2d 1037 (1993). On November 5, 2013, Petitioner filed a motion to vacate judgment in state

court. (Pet. 10.) On July 24, 2014, the state court denied the motion. (Id.) On May 16, 2015,

the Appellate Division, Second Department denied Petitioner leave to appeal. (Id. at 42.)

        On April 6, 1994, Petitioner was convicted of attempted robbery and grand larceny,3 and

was sentenced to a term of eighteen months to thirty-six months (the “1994 Convictions”). (Pet.

1, 26–28.)

        On May 30, 2012, Petitioner was convicted of conspiracy to possess with intent to

distribute one kilogram or more of heroin, distribution of heroin, and being a felon in possession

of a firearm in the United States District Court for the Middle District of Florida, and was

sentenced to 292 months in custody (the “2012 Conviction”). See Djenasevic v. United States,

No. 15-CV-914, 2018 WL 2943260, at *2 (M.D. Fl. June 12, 2018). Petitioner is currently

serving his sentence for the 2012 Conviction.




        3
          It appears that Petitioner’s charges for attempted robbery and grand larceny were under
separate indictments but were consolidated for purposes of a guilty plea and sentence. (Pet. 62.)
                                                 2
  II. Discussion

              Standard of review

       Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), an application for a writ of habeas corpus by a person in custody

pursuant to a state court judgment may only be brought on the grounds that his or her custody is

“in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

A petitioner is required to show that the state court decision, having been adjudicated on the

merits, is either “contrary to, or involved an unreasonable application of, clearly established

Federal law” or “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also Kernan v. Hinojosa, ---

U.S. ---, ---, 136 S. Ct. 1603, 1604 (2016) (per curiam); Hittson v. Chatman, --- U.S. ---, ---, 135

S. Ct. 2126, 2126 (2015); Woods v. Donald, --- U.S. ---, ---, 135 S. Ct. 1372, 1374 (2015) (per

curiam); Johnson v. Williams, 568 U.S. 289, 292 (2013). “An ‘adjudication on the merits’ is one

that ‘(1) disposes of the claim on the merits, and (2) reduces its disposition to judgment.’” Bell

v. Miller, 500 F.3d 149, 155 (2d Cir. 2007) (quoting Sellan v. Kuhlman, 261 F.3d 303, 313 (2d

Cir. 2001)); see also Kernan, 136 S. Ct. at 1606; Harrington v. Richter, 562 U.S. 86, 98 (2011).

Under the section 2254(d) standards, a state court’s decision must stand as long as “fairminded

jurists could disagree on the correctness of the . . . decision.” Richter, 562 U.S. at 101 (2011)

(citation and internal quotation marks omitted).

       For the purposes of federal habeas review, “clearly established law” is defined as “the

holdings, as opposed to dicta, of [the Supreme] Court’s decisions as of the time of the relevant

state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000); see also Glebe v. Frost, 135

S. Ct. 429, 431 (2014) (per curiam) (“As we have repeatedly emphasized, however, circuit

precedent does not constitute clearly established Federal law, as determined by the Supreme

                                                   3
Court [under] § 2254(d)(1).”); Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per curiam)

(“The Sixth Circuit also erred by consulting its own precedents, rather than those of this Court, in

assessing the reasonableness of the [state] [c]ourt’s decision.”). A state court decision is

“contrary to,” or an “unreasonable application of,” clearly established law if the decision (1) is

contrary to Supreme Court precedent on a question of law; (2) arrives at a conclusion different

than that reached by the Supreme Court on “materially indistinguishable” facts; or (3) identifies

the correct governing legal rule but unreasonably applies it to the facts of the petitioner’s case.

Williams, 529 U.S. at 412–13. In order to establish that a state court decision is an unreasonable

application of federal law, the state court decision must be “more than incorrect or erroneous.”

Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The decision must be “objectively unreasonable.”

Id. In addition, factual determinations made by the state court are presumed to be correct, and

the petitioner bears the burden of rebutting the presumption of correctness by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).

              Petitioner is not in custody on his 1991 or 1994 Convictions

       Petitioner alleges that he is “actually innocent” and pleaded guilty “because he had no

other choice.” (Pet. 6–9.) Petitioner further alleges that a witness who testified against him

provided false testimony at a hearing regarding one of Petitioner’s indictments and that his

attorney at the time provided ineffective assistance of counsel. (Id. at 9.)

       For purposes of federal habeas review, the petitioner must “be ‘in custody’ under the

conviction or sentence under attack at the time his petition is filed.” Finkelstein v. Spitzer, 455

F.3d 131, 133 (2d Cir. 2006) (quoting Maleng v. Cook, 490 U.S. 488, 490–91 (1989)). When a

petitioner’s sentence for a conviction has fully expired, the conviction may not be challenged

because the petitioner is no longer “in custody” pursuant to that conviction. Lackawanna Cty.

Dist. Attorney v. Coss, 532 U.S. 394, 401–02 (2001); Ogunwomoju v. United States, 512 F.3d 69,

                                                  4
74 (2d Cir. 2008) (“‘[O]nce the sentence imposed for a conviction has completely expired, the

collateral consequences of that conviction are not themselves sufficient to render an individual

‘in custody’ for the purposes of a habeas attack upon it.’” (quoting Maleng, 490 U.S. at 492));

Valdez v. Hulihan, 640 F. Supp. 2d 514, 515 (S.D.N.Y. 2009) (“[O]nce a sentence has been

completely served and thus expired, an individual is no longer ‘in custody’ under that conviction,

even when the possibility exists that the conviction may be used to enhance a future sentence.”).

        On June 6, 1991, Petitioner was sentenced to one-and-a-half to four years for his 1991

Conviction. (Pet. 1, 10.) On April 6, 1994, Petitioner was sentenced to a term of imprisonment

of eighteen to thirty-six months on the 1994 Convictions. (Pet. for Writ of Coram Nobis for

1992 and 1993 Indictments 2, annexed to Pet. as Ex. C., Docket Entry No. 1.) Although

Petitioner does not state when he completed serving his terms of incarceration for his 1991 or

1994 Convictions, Petitioner would have completed his sentences, at the latest, in 1998.

Petitioner did not file the instant petition until October 22, 2017, approximately twenty years

after the completion of his sentence on the 1994 Convictions. In addition, even if Petitioner’s

2012 Conviction was enhanced as a result of the 1991 or 1994 Convictions, Petitioner is not in

custody for purposes of obtaining habeas review of the 1991 or 1994 Convictions. The fact that

the 1991 or 1994 Convictions may have been used to enhance a subsequent sentence does not

satisfy the “in custody” requirement. Lackawanna, 532 U.S. at 403–04 (“[O]nce a state

conviction is no longer open to direct or collateral attack in its own right . . . [and] that

conviction is later used to enhance a criminal sentence, the defendant generally may not

challenge the sentence through a petition under [section 2254] on the ground that the prior

conviction was unconstitutionally obtained.”); Calaff v. Capra, 714 F. App’x 47, 51 (2d Cir.

2017) (finding that the petitioner was barred from challenging an expired conviction that was

used to enhance a subsequent conviction); Perez v. Haynes, No. 10-CV-0713, 2012 WL

                                                   5
4738997, at *2 (E.D.N.Y. Oct. 3, 2012) (finding that the petitioner, whose federal sentence was

enhanced because of earlier state conviction, was not in custody for purposes of challenging state

conviction when maximum term of state sentence had expired); Thrower v. New York, No. 08-

CV-4901, 2008 WL 5333469, at *1 (E.D.N.Y. Dec. 19, 2008) (same).

              Timeliness

       Even if Petitioner was in custody pursuant to the 1991 or 1994 Convictions he seeks to

challenge, the petition is nevertheless time-barred under the one-year statute of limitations

established in 28 U.S.C. § 2244(d)(1)(A).

       With the passage of AEDPA, Congress set a one-year statute of limitations within which

a person in custody pursuant to a state court conviction may file a petition for a writ of habeas

corpus. 28 U.S.C. § 2244(d)(1). The one-year period runs from the date on which the latest of

four events occurs:

                 (A) the date on which the judgment became final by the
                 conclusion of direct review or the expiration of the time for
                 seeking such review;

                 (B) the date on which the impediment to filing an application
                 created by State action in violation of the Constitution or laws of
                 the United States is removed, if the applicant was prevented from
                 filing by such state action;

                 (C) the date on which the constitutional right asserted was
                 initially recognized by the Supreme Court and made retroactively
                 applicable to cases on collateral review; or

                 (D) the date on which the factual predicate of the claim or claims
                 presented could have been discovered through the exercise of
                 due diligence.

28 U.S.C. § 2244(d)(1)(A–D); see also Lindh v. Murphy, 521 U.S. 320, 327 (1997) (interpreting

section 2244 to apply “to the general run of habeas cases . . . when those cases had been filed

after the date of the Act”); Favourite v. Colvin, --- F. App’x ---, 2018 WL 6487109, at *1 (2d


                                                 6
Cir. Dec. 14, 2018) (“[AEDPA] imposes a one-year statute of limitations for filing a habeas

corpus petition, which begins to run following . . . the date on which the judgment became

final.”).

        A judgment of conviction is “final” within the meaning of 28 U.S.C. § 2244(d)(1)(A)

upon completion of a defendant’s direct appeal in the respective state’s highest court and either

completion of proceedings before the United States Supreme Court if the petitioner chooses to

file for a writ of certiorari, or the expiration of time to seek certiorari before the United States

Supreme Court. McKinney v. Artuz, 326 F.3d 87, 96 (2d Cir. 2003); see also Williams v. Artuz,

237 F.3d 147, 150–51 (2d Cir. 2001) (noting a petitioner’s judgment of conviction becomes final

ninety days from the date the New York Court of Appeals denies leave to appeal).

        The New York Court of Appeals denied Petitioner’s motion to seek leave to appeal his

1991 Conviction on October 26, 1993.4 (Pet. for Writ of Coram Nobis for 1991 Indictment 2,

annexed to Pet. as Ex. B., Docket Entry No. 1.) Thus, Petitioner’s 1991 Conviction became final

ninety days later, on January 26, 1994, when the time to seek a writ of certiorari in the Supreme

Court of the United States expired. Saunders v. Senkowski, 587 F.3d 543, 547 (2d Cir. 2009).

For the reasons set forth below, the instant petition appears untimely.




        4
          Although Petitioner appears to assert that he appealed all his convictions, his petition
only provides details as to the appeal of his 1991 Conviction. (See Pet. 7–9, 62.) Because
Petitioner does not allege that he appealed his 1994 Convictions, the 1994 Convictions became
final when his time for seeking review with the New York Court of Appeals expired. Gonzalez
v. Thaler, 565 U.S. 134, 150 (2012) (“We thus agree with the Court of Appeals that because [the
petitioner] did not appeal to the State’s highest court, his judgment became final when his time
for seeking review with the State’s highest court expired.”). Since Petitioner had thirty days to
seek leave to appeal, it appears that his 1994 Convictions became final on May 6, 1994. See
N.Y. C.P.L. 460.10.
                                                   7
                  i.     Statutory tolling

       In calculating the one-year limitations period, “the time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment of claim is pending shall not be counted.” 28 U.S.C. § 2244(d)(2). However, filing a

post-conviction motion does not re-start the one-year statute of limitations period anew. Rather,

the tolling provision under section 2244(d)(2) merely excludes the amount of time a post-

conviction motion is under submission from the calculation of the one-year statute of limitations.

Saunders v. Senkowski, 587 F.3d 543, 548 (2d Cir. 2009) (noting that a section 440.10 motion is

“pending” beginning on the day it is filed and ending when it is disposed); Doe v. Menefee, 391

F.3d 147, 154 (2d Cir. 2004) (noting that a state collateral proceeding commenced after the

limitations period has run does not restart the limitations period); Smith v. McGinnis, 208 F.3d

13, 16 (2d Cir. 2000).

       Petitioner did not file any state petitions for collateral relief until November of 2013.

(Pet. 24, 62.) Although the time during which Petitioner’s application for state post-conviction

review was pending should not be counted towards the limitations period, Petitioner filed his

post-conviction relief motion in November of 2013, more than one year after his 1991

Conviction became final. See 28 U.S.C. § 2244(d)(1)(A). Since the instant petition was filed

after the limitations period expired, it is barred by 28 U.S.C. § 2244(d).

                  ii.    Equitable tolling

       Courts will equitably toll the statute of limitations for a period of time if the petitioner

shows, for the relevant period, “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” Dillon v.

Conway, 642 F.3d 358, 362 (2d Cir. 2011) (quoting Holland v. Florida, 560 U.S. 631, 649

(2010)) (internal quotation marks omitted). To show that he has been pursuing his rights, a

                                                  8
petitioner must demonstrate that he acted with “reasonable diligence throughout the period he

seeks to toll.” Smith, 208 F.3d at 17 (citing Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d. Cir.

1996)); see Harper v. Ercole, 648 F.3d 132, 134 (2d Cir. 2011) (holding that a petitioner is

“required to show reasonable diligence in pursuing his claim throughout the period he seeks to

have tolled”).

        In addition, application of equitable tolling is only warranted in rare and exceptional

cases, where “extraordinary circumstances” — meaning severe obstacles to petitioner’s ability to

comply with AEDPA’s limitation period — prevent the petitioner from filing on time. See

Rivera v. United States, 448 F. App’x 145, 146 (2d Cir. 2011) (“To equitably toll the one-year

limitations period, a petitioner must show that extraordinary circumstances prevented him from

filing his petition on time, and he must have acted with reasonable diligence throughout the

period he seeks to toll.”); Bolarinwa v. Williams, 593 F.3d 226, 231 (2d Cir. 2010) (noting that

mental incapacity may constitute extraordinary circumstances, depending on the facts

presented); Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000) (finding that equitable tolling

“requires the petitioner to demonstrate a causal relationship between the extraordinary

circumstances on which the claim for equitable tolling rests and the lateness of his filing, a

demonstration that cannot be made if the petitioner, acting with reasonable diligence, could have

filed on time notwithstanding the extraordinary circumstances”). Petitioner has not provided

facts to support equitable tolling sufficient to preserve the timeliness of his claim.

                  iii. Petitioner’s actual innocence claim does not toll the statute of
                       limitation

       Petitioner raises “actual innocence” as a basis to toll the statute of limitations so that the

Court can consider the merits of his habeas petition.

       A showing of actual innocence serves merely as a gateway to the airing of a petitioner’s


                                                  9
procedurally defaulted claims and is not itself cognizable as a free-standing basis for relief. See

Herrera v. Collins, 506 U.S. 390, 400 (1993) (“Claims of actual innocence based on newly

discovered evidence have never been held to state a ground for federal habeas relief absent an

independent constitutional violation occurring in the underlying state criminal proceeding.”);

Rivas v. Fischer, 687 F.3d 514, 541 (2d Cir. 2012) (“[A] petitioner seeking access to a federal

habeas court in the face of a procedural obstacle must advance both a legitimate constitutional

claim and a credible and compelling claim of actual innocence.”) A habeas court is, in short,

concerned “‘not [with] the petitioners’ innocence or guilt but solely [with] the question whether

their constitutional rights have been preserved.’” Moore v. Dempsey, 261 U.S. 86, 87–88

(1923)).

       The Supreme Court has yet to hold that there is a freestanding federal constitutional claim

of actual innocence; Petitioner therefore cannot show that the state court’s decision denying

his actual innocence claim was contrary to, or an unreasonable application of, clearly established

federal law. See District Attorney’s Office v. Osborne, 557 U.S. 52, 71 (2009) (“Whether [a

federal right to be released upon proof of actual innocence] exists is an open question. We have

struggled with it over the years, in some cases assuming, arguendo, that it exists while also

noting the difficult questions such a right would pose and the high standard any claimant would

have to meet.” (citations omitted)); see also McQuiggin v. Perkins, 569 U.S. 383, 392 (2013)

(“We have not resolved whether a prisoner may be entitled to habeas relief based on a

freestanding claim of actual innocence.” (alteration, citation, and internal quotation marks

omitted)).

       Even assuming the existence of a freestanding federal claim of actual innocence, the

Supreme Court has suggested that the threshold showing for such a claim would be

“extraordinarily high.” Herrera, 506 U.S. at 417; see also Osborne, 557 U.S. at 71 (noting the

                                                 10
high standard that actual innocence claimants would have to meet). This threshold would require

proof of innocence that meets and exceeds the standard articulated in those cases that allowed a

colorable claim of actual innocence to revive procedurally defaulted claims. See Schlup v. Delo,

513 U.S. 298 (1995); House v. Bell, 547 U.S. 518, 555 (2006) (“The sequence of the Court’s

decisions in Herrera and Schlup — first leaving unresolved the status of freestanding claims and

then establishing the gateway standard — implies at the least that Herrera requires more

convincing proof of innocence than Schlup.”).

       To satisfy the standard articulated in those cases and revive procedurally defaulted

claims, “a claim of actual innocence must be both ‘credible’ and ‘compelling.’” Rivas, 687 F.3d

at 541 (citing House, 547 U.S. at 521, 538). A credible claim of actual innocence consists of

“new reliable evidence — whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence — that was not presented at trial.” Schlup, 513 U.S. at

324. “For the claim to be ‘compelling,’ the petitioner must demonstrate that ‘more likely than

not, in light of the new evidence, no reasonable juror would find him guilty beyond a reasonable

doubt — or to remove the double negative, that more likely than not any reasonable juror would

have reasonable doubt.’” Rivas, 687 F.3d at 541 (quoting House, 547 U.S. at 538). A district

court must “‘consider all the evidence, old and new, incriminating and exculpatory,’ and,

viewing the record as a whole, . . . ‘make a probabilistic determination about what reasonable,

properly instructed jurors would do.’” Id. (quoting House, 547 U.S. at 538).

       In support of his actual innocence claim, Petitioner argues, inter alia, that his guilty pleas

for the 1991 and 1994 Convictions were coerced, that prosecutors committed misconduct by

using falsified evidence, and that his defense attorneys were ineffective by failing to properly

investigate or present exculpatory evidence. (See Pet. 19–20.) Petitioner fails to present any

new credible or compelling evidence. Instead, Petitioner relies on evidence known to the parties

                                                 11
and the state court but not the jury — namely, Petitioner’s own unsupported allegations, an

alleged inconsistency regarding the whereabouts of shell casings, and an alleged alibi witness for

one of his 1994 Convictions, whose testimony counsel refused to present to the jury.5 (See Id. at

21, 24–26, 28–29.) Petitioner does not rely on or present any “exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence,” that was not presented

at trial. Schlup, 513 U.S. at 324; see also Rivas, 687 F.3d at 546–47 (finding that the petitioner

had “a close case” that only passed the Schlup standard because the petitioner was able to present

reliable scientific expert testimony not presented to the jury and the Second Circuit “would not

expect a lesser showing of actual innocence to satisfy the Schlup standard”); Menefee, 391 F.3d

at 161 (finding that there is a “limited . . . type of evidence on which an actual innocence claim

may be based” “in order to take advantage of the gateway” which includes “exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence that was not

presented at trial.” (citing Schlup, 513 U.S. at 324) (internal quotation marks omitted)); see also

Osorio v. Conway, 496 F. Supp. 2d 285, 305 (S.D.N.Y. 2007) (explaining that trial counsel’s

decision not to call alibi witness was justified because, inter alia, “counsel was concerned that a

jury would not find [the witness] credible”); Perkins v. Comm’r of Correctional Serv.’s, No. 04-

CV-2307, 2005 WL 3591722, at *5 (E.D.N.Y. Dec. 30, 2005) (“Thus, unless alibi witnesses are

strong and corroborative proofs support their assertions, experienced defense counsel may

eschew potentials of alibi proofs for fear that juries may assess relative credibility rather than

reasonable doubt.”). Thus, Petitioner is not entitled to tolling of the statute of limitations to

excuse the lateness of his petition as his claim of actual innocence is neither credible nor


       5
          Petitioner’s allegation of a violation pursuant to Brady v. Maryland, 373 U.S. 83 (1963)
appears to be part of his general claim that the state knowingly used falsified evidence.
Petitioner fails to provide any specific details as to this alleged Brady violation. (See Pet’r Mem.
28 (“Moreover, the People violated their obligations pursuant to Brady v. Maryland.”).)
                                                  12
compelling.

              Challenge to federal sentence based on allegedly invalid prior convictions

       Construed liberally, the petition challenges Petitioner’s 1991 and 1994 Convictions for

enhancing his federal sentence by ten years. (Pet. 66, 82) (“[T]hese falsely entered pleas,

judgments, and convictions . . . result[ed] in an unjust (tainted) Federal conviction, with over ten

years in sentence enhancements due to falsely entered g]uilty [p]leas in [state court].”).

       As recognized by the Supreme Court, the “in custody” requirement may be satisfied as to

a later conviction if a pro se petition, liberally construed, can be read as asserting a challenge to

Petitioner’s current sentence, as enhanced by the allegedly invalid prior conviction. See

Lackawanna, 532 U.S. at 401–02 (citing Maleng, 490 U.S. at 493). “The Supreme Court has

recognized” that “where a prior conviction was obtained in violation of a defendant’s Sixth

Amendment right to trial counsel . . . defendant can use that violation to attack a sentence that

was enhanced because of the prior conviction.” Calaff v. Capra, 714 F. App’x at 50 (citing

Lackawanna, 532 U.S. at 404).

       However, even if the petition is read as a challenge to Petitioner’s current federal

sentence based on the alleged invalid 1991 and 1994 Convictions, the Court cannot adjudicate

the petition because Petitioner has already moved to attack the federal sentence pursuant to

section 2255. See Djenasevic v. United States, No. 15-CV-914, 2018 WL 2943260 (M.D. Fl.

June 12, 2018) (denying petitioner’s motion under section 2255). There is no indication that

Petitioner has sought leave from the United States Court of Appeals for the Eleventh Circuit to

file a second or successive section 2255 application, which is required before this Court can

entertain a challenge to his federal conviction. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second

or successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

                                                  13
application.”); United States v. Tapia–Ortiz, 593 F. App’x 68, 70–71 (2d Cir. 2014) (noting that

district court would not have had authority to review a section 2255 motion because respondent

had not sought leave to file a second or successive motion). Therefore, this Court may not

entertain the petition as a challenge to Petitioner’s federal conviction.

  III. Conclusion

       For the foregoing reasons, the Court denies the petition for a writ of habeas corpus for

lack of jurisdiction. The Court will not issue a certificate of appealability. See 28 U.S.C. § 2253.

It is further certified pursuant to 28 U.S.C. § 1915(a) that any appeal would not be taken in good

faith and therefore in forma pauperis status is denied for the purpose of an appeal. Coppedge v.

United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to close the case.

Dated: February 15, 2019
       Brooklyn, New York


                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                 14
